In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-18-00258-CR


                           JARED SCOTT STEVENS, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 108th District Court
                                      Potter County, Texas
              Trial Court No. 71,042-E, Honorable Douglas R. Woodburn, Presiding

                                      November 25, 2019

                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      In January of 2016, appellant, Jared Scott Stevens, pleaded guilty to possession

of a controlled substance in an amount of one gram or more but less than four grams, a

third-degree felony offense.1 Pursuant to appellant’s plea agreement with the State, the

trial court deferred making a finding regarding appellant’s guilt and placed him on




      1   See TEX. HEALTH & SAFETY CODE ANN. § 481.115(c) (West 2017).
community supervision for a period of four years. See TEX. CODE CRIM. PROC. ANN. art.

42A.101 (West 2018).


       About nine months later, the State filed a motion to proceed with adjudication of

appellant’s guilt. Appellant was continued on community supervision, but the trial court

added the condition that he attend a program at the Substance Abuse Felony Punishment

Treatment Facility (SAFPF).


       On March 6, 2018, the State filed another motion to proceed with adjudication.

The State then filed an amended motion on June 5, 2018. At the hearing on the State’s

motion, appellant pleaded true to each of the alleged violations of the terms of his

community supervision. The trial court found the alleged violations true, adjudicated

appellant guilty, and sentenced appellant to six years’ confinement in the Texas

Department of Criminal Justice. Appellant timely filed a notice of appeal. In this appeal,

counsel for appellant has filed an Anders2 brief in support of a motion to withdraw. We

grant counsel’s motion and affirm the judgment of the trial court.


       Counsel has certified that he has conducted a conscientious examination of the

record and, in his opinion, the record reflects no reversible error upon which an appeal

can be predicated. Id. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App.

2008). In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), counsel has discussed why, under the controlling authorities, there are no

reversible errors in the trial court’s judgment. In a letter to appellant, counsel notified him

of his motion to withdraw; provided him with a copy of the motion, Anders brief, and



       2   See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
appellate record; and informed him of his right to file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014) (specifying appointed counsel’s

obligations on the filing of a motion to withdraw supported by an Anders brief). By letter,

this Court also advised appellant of his right to file a pro se response to counsel’s Anders

brief. Appellant has filed a response. The State has not filed a brief.


        By his Anders brief, counsel discusses areas in the record where reversible error

may have occurred but concludes that the appeal is frivolous. We have independently

examined the record to determine whether there are any non-frivolous issues that were

preserved in the trial court which might support an appeal but, like counsel, we have found

no such issues. See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); In re Schulman, 252 S.W.3d at 409; Gainous v. State, 436 S.W.2d 137, 138 (Tex.

Crim. App. 1969). Following our careful review of the appellate record, counsel’s brief,

and appellant’s pro se response, we conclude there are no plausible grounds for appellate

review.


        Therefore, we grant counsel’s motion to withdraw and affirm the judgment of the

trial court.3


                                                                   Judy C. Parker
                                                                      Justice


Do not publish.



        3 Counsel shall, within five days after the opinion is handed down, send appellant a copy of the

opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4. This duty is an informational one, not a representational one. It is
ministerial in nature, does not involve legal advice, and exists after the court of appeals has granted
counsel’s motion to withdraw. In re Schulman, 252 S.W.3d at 411 n.33.

                                                      3